UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-4170



JOSEPH IZELL MOSLEY,

                                              Defendant - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. G. Ross Anderson, Jr., District
Judge. (CR-02-376)


Submitted:   August 23, 2004             Decided:   September 8, 2004


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher J. Moran, LAW OFFICES OF CHRISTOPHER J. MORAN,
Columbia, South Carolina, for Appellant. Isaac Louis Johnson, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Joseph Izell Mosley appeals his sentences following his

guilty plea without a plea agreement to bank robbery by force or

violence, in violation of 18 U.S.C. §§ 2113(a) and (d) (2000)

(Count One), and knowingly using and carrying a firearm during and

in relation to a crime of violence, in violation of 18 U.S.C.

§ 924(c)(1)(A) (2000) (Count Two).     Mosley’s attorney has filed a

brief in accordance with Anders v. California, 386 U.S. 738 (1967).

Although counsel states there are no meritorious issues for appeal,

he challenges Mosley’s forty-six-month sentence on Count One and

the consecutive sixty-month term of imprisonment on Count Two.

Although informed of his right to do so, Mosley did not file a pro

se   supplemental   brief.   The   Government   declined   to   file   a

responsive brief.    In accordance with Anders, we have considered

the brief and examined the entire record for meritorious issues.

Finding no error, we affirm.

           It is well-settled that a sentence within a properly

calculated sentencing guidelines range is not reviewable on appeal.

United States v. Jones, 18 F.3d 1145, 1151 (4th Cir. 1994) (holding

§ 3742(a) precludes a criminal defendant from seeking review of

court’s sentence anywhere within properly calculated sentencing

range); 18 U.S.C. § 3742(a) (2000).     Because Mosley’s forty-six-

month sentence on Count One falls within the properly calculated

guidelines range of forty-six to fifty-seven months’ imprisonment,


                               - 2 -
and because his sixty-month consecutive sentence on Count Two is

mandated by statute, neither is reviewable on appeal.

           In accordance with Anders, we have reviewed the entire

record in this case, including the Fed. R. Crim. P. 11 and

sentencing transcripts, and have found no meritorious issues for

appeal.      We   therefore   affirm   Mosley’s   sentence.   This   court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.   If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, counsel

may move in this court to withdraw from representation at that

time.   Counsel’s motion must state that a copy thereof was served

on Mosley.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   - 3 -